Citation Nr: 1200187	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-30 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been presented to reopen an earlier unfavorable character of discharge determination for the appellant's period of service from May 1978 to November 1979.

2.  Whether the character of the appellant's discharge for his period of service from May 1978 to November 1979 constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Brett W. Buchanan, Attorney at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The appellant had a period of service dated from May 1978 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In October 2011, the claimant testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

The issue of whether the character of the appellant's discharge for his period of service from May 1978 to November 1979 constitutes a bar to VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 1980 decision found that the character of the appellant's discharge from his period of service from May 1978 to November 1979 was issued under other than honorable conditions and constitutes a bar to VA benefits; the claimant did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  A September 1982 decision found, in substance, that new and material evidence has not been presented to reopen an earlier unfavorable character of discharge determination for the appellant's period of service from May 1978 to November 1979; the claimant did not appeal that decision or submit new and material evidence within the one year appeal period.
3.  Evidence received since the time of the final September 1982 decision raises a reasonable possibility of substantiating the appellant's claim that the character of his discharge for his period of service from May 1978 to November 1979 while issued under other than honorable conditions, does not constitute a bar to VA benefits.  


CONCLUSIONS OF LAW

1.  The November 1980 and September 1982 rating decisions are final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  Evidence submitted to reopen the claim for the character of the appellant's discharge for his period of service from May 1978 to November 1979 constituting a bar to VA benefits is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 101, 5017, 5108, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 3.156, 3.306, 3.354, 3.360 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Claimant is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  

The Claim to Reopen

The appellant contends that his earlier unfavorable character of discharge determination for his period of service from May 1978 to November 1979 should be reopened because he has submitted for the first time medical evidence showing that he was insane at the time that he committed the acts that caused his discharge under other than honorable conditions.  

Initially, the Board notes that the new and material evidence requirement for reopening finally adjudicated claims applies to character of discharge decisions.  See D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 2000).

In this regard, the RO in an earlier November 1980 rating decision found that the character of the appellant's discharge for his period of service from May 1978 to November 1979 was issued under other than honorable conditions and constitutes a bar to VA benefits.  The RO notified the claimant of the decision in December 1980.  The RO in a subsequent September 1982 decision thereafter found, in substance, that new and material evidence had not been presented to reopen an earlier unfavorable character of discharge determination for the appellant's period of service from May 1978 to November 1979.  The RO notified the claimant of the decision also in September 1982.  The claimant did not appeal either decision and they became final.  See 38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The record also does not show that the Claimant submitted medical documentation, lay statements, or other evidence constituting new and material evidence within the one-year appeal period from either the November 1980 rating decision and/or the September 1982 decision.  38 C.F.R. § 3.156(b) (2011).  

As to reopening prior final rating decisions, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the last final denial of the claim in the September 1982 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997). 

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

VA compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 C.F.R. § 3.12(a). 

A discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court- martial; (2) mutiny or spying; (3) an offense involving moral turpitude, which generally includes conviction of a felony; (4) willful and persistent misconduct, and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d). 

With respect to 38 C.F.R. § 3.12(d)(4), it is noted that a discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.

As an exception to the above provisions, it is noted that, if the evidence shows that the person in question was insane at the time of committing the offense leading to the discharge, that person is not precluded from benefits by that discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R.§ 3.354(a). 

The Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996). 

In May 1997, the VA General Counsel  discussed the intended parameters of the types of behavior which were defined as insanity in 38 C.F.R.§ 3.354(a).  It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity did not fall within the definition of insanity in that regulation.  It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  See VAOPGCPREC 20-97. 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that in the November 1980 administrative decision the RO found that the character of the appellant's discharge from his period of service from May 1978 to November 1979 constituted a bar to VA benefits, except for VA health care benefit under Chapter 17, because a February 1979 special court-martial issued him a discharge under other than honorable conditions because of his being found guilty of 2 violations of Article 86, UCMJ (leaving his appointed place of duty); 6 violations of Article 91, UCMJ (disobeying the lawful order of a superior noncommissioned officer); 1 violation of Article 95, UCMJ (resisting the lawful apprehension by a superior noncommissioned officer); 1 violation of Article 128, UCMJ (wrongly striking a superior noncommissioned officer); and 1 violation of Article 134, UCMJ (wrongly threatening a superior noncommissioned officer).  After noting, among other things, that the appellant was absent without leave (AWOL) from January 2, 1979, to January 8, 1979, because he claimed he was scared, was hospitalized in San Diego for a nervous condition from February 1979 to May 1979, and was thereafter hospitalized at Barnes Hospital from June 1979 to August 1979 with follow-up treatment at Washington University Clinic from August 1979 to September 1979, the RO concluded that the claimant did not have honest, faithful, and meritorious service because he spent 6 months in basic training, approximately 3 months in the hospital, and spent approximately 5 months in unknown status, possibly AWOL, before discharge.

In the subsequent September 1982 decision the RO found, in substance, that new and material evidence had not been presented to reopen an earlier unfavorable character of discharge determination for the appellant's period of service from May 1978 to November 1979 because of the reasons stated in the earlier November 1980 decision.

However, the Board's review of the records that have been added to the claims file since September 1982 reveals for the first time a medical opinion indicating that the appellant may have been insane at the time that he committed the acts that caused his discharge under other than honorable conditions.  Specifically, Konathan Mangold, Ph.D, HSPP, in a September 2011 letter opined, after a review of the claims file, that it is at least as likely as not that the claimant was insane as defined by 38 C.F.R. § 3.354(a) at the time he committed the misconduct that caused his court martial and his discharge under other than honorable conditions.

The Board finds this opinion by Dr. Mangold, the credibility of which must be presumed, when taken together with the appellant's new insanity claim, provides for the first time credible evidence in support of the appellant's claim that he may have been insane at the time he committed the offenses that caused his discharge and therefore these offenses should not be a bar to his obtaining VA benefits.  38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354; Also see Stringham, supra; Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010) (holding that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim.").

Therefore, the Board finds that the additional evidence is both new and material evidence as defined by regulation.  Id; 38 C.F.R. § 3.156(a).  The claim as to whether the character of the appellant's discharge for his period of service from May 1978 to November 1979 constitutes a bar to VA benefits is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the appellant's earlier unfavorable character of discharge determination for his period of service from May 1978 to November 1979 is reopened, and to that extent only, the appeal is granted.


REMAND

As to the merits of the claim of whether the character of the appellant's discharge for his period of service from May 1978 to November 1979 constitutes a bar to VA benefits, the record shows that the appellant was hospitalized in San Diego for a nervous condition from February 1979 to May 1979, was thereafter hospitalized at Barnes Hospital from June 1979 to August 1979, and subsequently received follow-up treatment at Washington University Clinic from August 1979 to September 1979.  However, while the record contains summaries of his treatment at Barnes Hospital and August 1979 treatment records from Washington University Clinic, it does not contain any of his records from his February 1979 to May 1979 hospitalization in San Diego for his nervous condition or his September 1979 treatment records from Washington University Clinic.  Therefore, the Board finds that a remand is required to obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the claimant to attempt to obtain them). 

After undertaking the above development, the Board finds that a remand is required to both obtain a medical opinion which takes into account the entire record on appeal and to reconcile the September 2011 opinion provided by Dr. Mangold and the July 2010 opinion obtained by VA.  The Board has reached this conclusion because neither opinion already found in the record took into account the missing treatment records identified above.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment).  The Board has also reached this conclusion because both opinions were provided by psychologists, not doctors, and given the complexity of the question before VA the Board finds that an opinion by a doctor is required to fairly adjudicate the claim.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence). 

Accordingly, the appeal is REMANDED to the RO for the following actions:

1. The RO should attempt to obtain and associate with the record the claimant's records from his February 1979 to May 1979 hospitalization in San Diego for a nervous condition and his September 1979 treatment records from Washington University Clinic.  All actions to obtain the requested records should be documented fully in the claims file.  As to any Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain the records would be futile.  If any records cannot be located or no such records exist, the claimant and his representative should be notified in writing.  

2. After undertaking the above development to the extent possible, the RO should have the claims file reviewed by a psychiatrist.  The psychiatrist should thereafter provide an answer to the following question:

a.  Is it at least as likely as not (50 percent probability or more) that the claimant was insane as defined by VA at the time he committed the misconduct that caused his court martial and his discharge under other than honorable conditions?

In providing an answer to the above question, the examiner is advised that an insane person is defined by 38 C.F.R. § 3.354(a) as one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  See 38 C.F.R. § 3.354(a); Also see VAOPGCPREC 20-97.

In providing an answer to the above question, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing an answer to the above question, the examiner should specifically comment on the September 2011 opinion provided by Dr. Mangold and the earlier July 2010 opinion obtained from VA as well as cite to evidence in the claims file that supports the opinion.

3. The RO should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the claimant and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


